Dear Honorable Wright,
The Attorney General has received your request for an official opinion asking, in effect:
 Under 25 O.S. 106 (1984), what percentage of paid general subscription circulation is required of the total number printed of a newspaper, for that newspaper to meet all the requirements of a legal newspaper of a county?
Title 25 O.S. 106 (1984), establishes the requirements necessary for a newspaper to be considered a legal newspaper of a county, able to publish legal notices, advertisements or publications of any kind required by the laws of the State of Oklahoma.
Title 25 O.S. 106 (1984), states in pertinent part:
    "No legal notice, advertisement, or publication of any kind required or provided for by the laws of this state to be published in a newspaper shall have force or effect unless published in a legal newspaper of the county. A legal newspaper of the county is any newspaper which, during a period of one hundred four (104) consecutive weeks immediately prior to the first publication of such notice, advertisement, or publication:
      "1. has maintained a paid general subscription circulation in the county; and
      "2. has been admitted to the United States mails  as paid second class mail matter." (Emphasis added).
Your question concerns the word "paid" in the statute and the percentage or number of"paid" subscriptions necessary for a newspaper to qualify as a legal newspaper of a county under 25 O.S. 106 (1984).
A cardinal rule of statutory construction is to ascertain the intention of the Legislature by consideration of statutory language. Walker v. St.Louis-San Francisco Ry. Co., 671 P.2d 672 (Okla. 1983). Clearly the Legislature intended that newspapers, to qualify under this statute, shall be required to maintain a paid general subscription circulation in the county. However, the Legislature did not establish a minimum percentage or number of paid general subscription circulation to qualify under 25 O.S. 106 (1984).
We think that the language in a Washington case may be helpful. InTimes Printing Co. v. Star Pub. Co., 99, P. 1040 (Wash. 1909), the Washington Supreme Court was asked to define the term "general" in the concept of what is "general circulation" for a newspaper. The Court wrote:
    "It is a relative term, and its meaning must be determined by a process of inclusion and exclusion. That which would be a general circulation in a town of 5,000 or 10,000 people can hardly be said to be general in a populous city." Id. at 1042.
The same reasoning can be applied in the situation presented by your question. The term "paid" is relative and the number of "paid" subscribers necessary to meet the statutory requirements of 25 O.S. 106
(1984), must be determined by a process of inclusion and exclusion. The number necessary in one situation could differ from the number necessary in another situation. It is determined by that process of "inclusion and exclusion."
It is, therefore, the official opinion of the Attorney General that theLegislative intent was not to establish a minimum percentage or number ofpaid general subscription circulation for a newspaper to qualify as alegal newspaper of a county under 25 O.S. 106 (1984). The number orpercentage of paid general subscription circulation necessary for anewspaper to qualify would be determined by a process of inclusion andexclusion based upon the facts of each situation.
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
RICHARD MILDREN, ASSISTANT ATTORNEY GENERAL